Citation Nr: 1011634	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
PTSD and assigned a 50 percent disability rating, effective 
December 13, 2007. 

The Board notes that the issue of entitlement to service 
connection for hepatitis C was previously on appeal; however, 
in an August 2009 rating action, service connection for 
hepatitis C was granted.  Insofar as this represents a full 
grant of the benefit sought on appeal, this matter is no 
longer before the Board and the issue on appeal is as stated 
on the cover sheet.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In his April 2009 substantive appeal, the Veteran requested a 
hearing before a Veteran's Law Judge at the RO.  
Additionally, in May 2009, the Veteran's representative 
requested that the Veteran be scheduled for a hearing before 
a Veteran's Law Judge at the RO.  Finally, in a September 
2009 statement, the Veteran again requested that he be 
scheduled for a hearing before a Veteran's Law Judge at the 
RO before his claim is decided by the Board.  Since the RO is 
responsible for scheduling hearings before the Board, a 
remand to the RO is necessary.  
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at 
the RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


